PER CURIAM HEADING






                     NO. 12-04-00310-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


MARCOS LOPEZ,                                             §     APPEAL FROM THE 7TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

ALAN CLARK, M.D.
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  
            On October 14, 2004, this Court issued a notice advising Appellant that the filing fee in this
appeal was due to have been paid on or before October 11, 2004 but had not been received.  See Tex.
R. App. P. 5 (requiring payment of filing fee at time an item is presented for filing).  The notice
further provided that unless the filing fee were paid on or before October 25, 2004, the appeal would
be presented for dismissal in accordance with Rule 42.3.  The time for paying the filing fee has
expired, and Appellant has not complied with the Court’s request.  Because Appellant has failed,
after notice, to comply with Rule 5, the appeal is dismissed.  Tex. R. App. P. 42.3(c).
Opinion delivered November 3, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)